NUMBER 13-14-00729-CV

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG

                    IN THE INTEREST OF C.J.N.-S. AND J.C.N.-S.


                       On appeal from the 131st District Court of
                                Bexar County, Texas.


                MEMORANDUM OPINION ON REMAND
             Before Justices Rodriguez, Contreras, and Longoria
            Memorandum Opinion on Remand by Justice Longoria

       Appellant Kenneth R. Spear challenges:                    (1) the sufficiency of the evidence

supporting a judgment ordering him to pay monthly child and medical support to appellee

Karen L. Narciso for their adult child, C.J.N.-S.; and (2) the amount of support he was

ordered to pay.1 See TEX. FAM. CODE ANN. § 154.302(a) (West, Westlaw through 2017

1st C.S.). We affirm. 2


       1   We refer to C.J.N.-S. by her initials to protect her identity. See TEX. R. APP. P. 9.8(b).

       2  This case is before this Court on transfer from the Fourth Court of Appeals in San Antonio
pursuant to a docket-equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN.
§ 73.001 (West, Westlaw through 2017 1st C.S.).
                                    I. BACKGROUND

A. Factual Background

      Narciso and Spear were divorced on July 13, 1998. They have two children

together, but only the interests of C.J.N.-S., their adult daughter, are relevant to this

appeal. C.J.N.-S. was born on April 8, 1993 and turned eighteen years of age on April 8,

2011. Narciso testified that C.J.N.-S. has continuing medical problems which began

several years before she turned eighteen.

      C.J.N.-S. has lived apart from her parents since 2013, when she was

approximately twenty years of age. Around that time, C.J.N.-S. was able to hold a job

caring for children but lost the job after she was diagnosed with gastroparesis in May of

2013. Narciso described the disease as a disorder that interrupts the movement of food

through the stomach and causes severe nausea, vomiting, and abdominal cramping.

C.J.N.-S. takes medication daily and uses a feeding tube to help control the symptoms.

Narciso testified that she transported C.J.N.-S. to, and paid for, at least twenty-three

medical appointments, which included routine doctor visits, emergency room trips, and

surgeries.

      Approximately a year passed between the time of her diagnosis and the trial. At

trial, Narciso testified that C.J.N.-S. continues to live alone in an apartment; however,

Narciso also testified that she visits C.J.N.-S. several times a week to help her with

household chores, such as doing her laundry, taking care of her pets, and helping her

drive places since C.J.N.-S. does not drive. On average, Narciso claims to spend four to

five hours every weekday with C.J.N.-S., in addition to spending several hours with her

on the phone to help her deal with her mental issues. C.J.N.-S. has been diagnosed as

bipolar as well as having generalized anxiety disorder.
                                            2
B. Procedural Background

       On March 7, 2014, Narciso brought this action seeking an order directing Spear to

pay child support and medical support for C.J.N.-S. to Narciso. C.J.N.-S. was almost

twenty-one years of age at the time Narciso filed suit, and neither parent claimed to have

physical custody or guardianship over C.J.N.-S. Spear argued to the trial court that

Narciso did not have standing to bring suit under section 154.303 of the Texas Family

Code for that reason. In response, the trial court stated that the language of the statute

was unclear and adopted Narciso’s interpretation that neither physical custody nor

guardianship was required for a parent to have standing. The trial court further held that

C.J.N.-S. was an adult disabled child and ordered Spear to pay $722.85 per month as

child support and $250.00 per month as medical support to Narciso for C.J.N.-S. Spear

appealed to our court.

       We dismissed the appeal for want of jurisdiction, sustaining Spear’s first issue that

Narciso did not have standing to bring the suit. In re C.J.N.-S., 501 S.W.3d 646, 648

(Tex. App.—Corpus Christi 2016), rev'd, __S.W.3d__, No. 16-0909, 2018 WL 1022598,

at *1 (Tex. Feb. 23, 2018) (per curiam). Having concluded that Narciso did not have

standing, we did not reach Spear’s other issues concerning the sufficiency of the evidence

supporting: (1) the trial court’s finding that C.J.N.-S. requires support due to a disability

that existed prior to her eighteenth birthday; and (2) the amount of support awarded. The

Supreme Court of Texas disagreed and instead held that Narciso has standing.            The

supreme court explained,

       Narciso’s position is that the Legislature intended the phrase “a parent of
       the child” to be separate from the phrase “another person having physical
       custody or guardianship of the child under a court order.” Under that
       reading, a parent would have standing to bring suit regardless of whether
       the parent has physical custody or court-ordered guardianship, while
                                             3
      persons other than parents would have standing only if they have physical
      custody of the child or are court-ordered guardians. . . . She posits that the
      Legislature intended neither to place additional burdens and expense upon
      parents of adult disabled children nor to deprive disabled individuals of
      independence by requiring them to remain in the custody of their parents.

      ...

      Narciso reads the statute correctly. If section 154.303(a)(1) affords parents
      standing only if they have physical custody or court-ordered guardianship
      of their adult child, then the words “parent of the child” in the statute are
      rendered meaningless. Under that construction all individuals, regardless
      of parentage, would have to meet the same requirements. We presume the
      Legislature intended for no words within the statute to be read as a nullity.
      Further, under the last-antecedent doctrine which courts use to aid in
      interpreting statutes, a qualifying phrase should be applied only to the words
      or phrase immediately preceding it to which it may be applied without
      impairing the meaning of the sentence.

See In re C.J.N.-S., __S.W.3d__, 2018 WL 1022598, at *4–5. Accordingly, the supreme

court remanded the case to us to consider Spear’s remaining two issues.

                           II. LEGAL AND FACTUAL SUFFICIENCY

      In his second issue, Spear contends that there was factually and legally insufficient

evidence to support the finding that C.J.N.-S. requires substantial care and personal

supervision because of a mental or physical disability that existed prior to her eighteenth

birthday. In his third issue, Spear challenges the legal and factual sufficiency of the

evidence to support the amount of the child support awarded.

A. Standard of Review

      A judgment regarding child support is reviewed under an abuse of discretion

standard. See Worford v. Stamper, 801 S.W.2d 108, 109 (Tex. 1990); see In re A.M.W.,

313 S.W.3d 887, 890 (Tex. App.—Dallas 2010, no pet.) (holding that a trial court has

broad discretion in setting or modifying child support payments). A trial court’s decision

must be arbitrary, unreasonable, and without reference to guiding principles for the

                                            4
appeals court to determine there was an abuse of discretion. See Downer v. Aquamarine

Operators, Inc., 701 S.W.2d 238, 242 (Tex. 1985).

       In this context, legal and factual sufficiency are factors in determining whether

there was an abuse of discretion by the trial court. See Stucki v. Stucki, 222 S.W.3d 116,

119 (Tex. App.—Tyler 2006, no pet.). There is a two-prong test to determine whether the

trial court abused its discretion because of insufficient evidence: (1) did the trial court

have sufficient evidence to exercise its discretion; and (2) did the trial court err in the

application of such discretion? Boyd v. Boyd, 131 S.W.3d 605, 611 (Tex. App.—Fort

Worth 2004, no pet.). When evaluating legal sufficiency of the evidence, the court must

view all evidence in the light most favorable to the verdict and consider every reasonable

inference that would support it. See City of Keller v. Wilson, 168 S.W.3d 802, 822 (Tex.

2005). “The final test for legal sufficiency must always be whether the evidence at trial

would enable reasonable and fair-minded people to reach the decision under review.” Id.

at 827. When reviewing factual sufficiency, the court examines all of the evidence in a

neutral light. A finding should be set aside when it is clearly wrong and contrary to the

weight of the evidence. See Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986).

B. Sufficiency of the Evidence Supporting the Award of Child Support

       In his second issue, Spear argues that the evidence was legally and factually

insufficient to support the finding that C.J.N.-S. requires substantial care and personal

supervision and is incapable of self-support.

       To award support for an adult, disabled child, the trial court must find that

       (1) the child, whether institutionalized or not, requires substantial care and
           personal supervision because of a mental or physical disability and will
           not be capable of self-support; and



                                             5
       (2) the disability exists, or the cause of the disability is known to exist, on or
           before the 18th birthday of the child.

TEX. FAM. CODE ANN. § 154.302(a).

       Spear does not deny the existence of C.J.N.-S.’s disability before her eighteenth

birthday.   Narciso testified that even though the official diagnosis came after her

eighteenth birthday, C.J.N.-S. had been showing the symptoms for years before her

eighteenth birthday and had actually been misdiagnosed with several other diseases.

Spear focuses on whether C.J.N.-S. required personal supervision and substantial care

and whether she was capable of self-support.

       Spear claims that there was no evidence that C.J.N.-S. requires substantial care

and supervision due to her disabilities. Spear also refers to Narciso’s acknowledgement

that she does not spend much time with Narciso on the weekends. Furthermore, Spear

claims that there is no “specific evidence regarding the type of care [Narciso] provides or

that C.J.N.-S. would be unable to provide the same level of care herself.” In short, Spear

claims that Narciso did not meet the “substantial care” element because C.J.N.-S. does

not require care “twenty-four hours out of every twenty-four hours.”

       However, we find that the record supports the trial court’s findings regarding

supervision and care. Although C.J.N.-S. was living away from Narciso for eight months

and held a job during that time, this was before she was officially diagnosed with

gastroparesis, not to mention that C.J.N.-S. was living with her boyfriend, who assisted

her. But her boyfriend moved out, and C.J.N.-S. now lives alone. Also, despite Spear’s

contention to the contrary, the record contains Narciso’s testimony regarding the care she

provides for C.J.N.-S.: Narciso helps her with laundry, shopping, taking care of her pets,

and other household chores that are difficult for C.J.N.-S. to do alone. In addition, Narciso

                                               6
testified that she drives C.J.N.-S. to places she needs to go since C.J.N.-S. cannot drive

herself. Spear cites no statute or case law to support his claim that Narciso needs to

provide C.J.N.-S. with “twenty-four hour” care to receive child support. Rather, the statute

simply requires a finding that the child needs “substantial care” and “personal

supervision.” TEX. FAM. CODE ANN. § 154.302(a).

       He also cites the fact that C.J.N.-S. held a job for an eight-month period, while

living with her boyfriend, as evidence that she is capable of self-support. But Narciso also

testified that it is extremely difficult for C.J.N.-S. to maintain employment with her

diagnosis; C.J.N.-S. was fired from her job once her employer learned of her diagnosis.

       In summary, while C.J.N.-S. did hold a job for eight months, she was not living

alone at that time and she was fired once her employer learned of her disability, which

further supports the finding that C.J.N.-S. is incapable of self-support. The record further

demonstrated that Narciso spends sixteen to twenty hours a week helping her perform

household chores that would be difficult for her to do alone. Spear cites no authority for

the claim that this does not qualify as substantial care. We hold that the trial court did not

abuse its discretion in finding that C.J.N.-S. requires substantial care and supervision and

that she is not capable of self-support. See Worford, 801 S.W.2d at 109. The evidence

is legally and factually sufficient to support the trial court’s finding that C.J.N.-S. requires

substantial care and personal supervision and that she is incapable of self-support

because of a disability that existed prior to her eighteenth birthday. See Stucki, 222
S.W.3d at 119; Boyd, 131 S.W.3d at 611. We overrule Spear’s second issue.

C. Sufficiency of the Evidence Supporting the Amount of Child Support Awarded

       In his third issue, Spear argues that there was legally and factually insufficient

evidence to support the amount of support awarded to Narciso.
                                               7
      The Texas Family Code specifically delineates four factors that a court “shall

determine and give special consideration to” when setting the amount of child support for

a disabled child after his eighteenth birthday. See TEX. FAM. CODE ANN. § 154.306 (West,

Westlaw through 2017 1st C.S.). Specifically, the factors are:

      (1) any existing or future needs of the adult child directly related to the adult
          child's mental or physical disability and the substantial care and personal
          supervision directly required by or related to that disability;

      (2) whether the parent pays for or will pay for the care or supervision of the
          adult child or provides or will provide substantial care or personal
          supervision of the adult child;

      (3) the financial resources available to both parents for the support, care,
          and supervision of the adult child; and

      (4) any other financial resources or other resources or programs available
          for the support, care, and supervision of the adult child.

Id.

      Spear argues that there is no evidence on any of the four factors. Spear claims

that Narciso did not testify regarding the actual expenses of C.J.N.-S. or that she had

existing needs. Related to his second issue, Spear again argues that there is no evidence

that C.J.N.-S. will likely need substantial care and supervision for the indefinite future.

And Spear further argues that the evidence is insufficient because it does not show that

Narciso provides for 100% of the care for C.J.N.-S. We disagree.

      In our discussion of Spear’s second issue, we already covered how the record is

in favor of Narciso on the first factor of section 154.306(1). See TEX. FAM. CODE ANN.

§ 154.306. Her disability causes severe vomiting, nausea, and abdominal cramping. The

record demonstrated that C.J.N.-S. has difficulty maintaining a job and performing

household chores in her condition. Despite the feeding tube, medication, and surgeries,

C.J.N.-S. continues to require substantial care and supervision.
                                             8
       Regarding the second factor, Narciso testified that there are at least $70,000 of

unpaid medical bills in C.J.N.-S.’s name. See TEX. FAM. CODE ANN. § 154.306 (2).

According to Narciso, she has been the only one to pay C.J.N.-S.’s bills; she testified that

despite her requests, Spear has not contributed any money to C.J.N.-S.’s living or medical

expenses once she turned eighteen. Spear retorts that he spent $1,400 on C.J.N.-S.’s

medical expenses through his health savings account; however, that is a fraction

compared to the amount Narciso has paid and the outstanding medical bills.              For

example, the itemized list of expenses for 2012 to 2014 shows that Narciso paid least

$6,680 in medical expenses, plus over $30,000 in living expenses, such as rent and food,

for C.J.N.-S. Furthermore, Narciso testified that she has had to dip into her savings and

retirement accounts to pay for C.J.N.-S.’s expenses. In addition, Narciso continues to

spend sixteen to twenty hours a week providing care for C.J.N.-S. whereas Spear does

not contribute to her care.

       Regarding the third factor, Spear’s monthly gross income was $5,000 at the time

of the hearing. See TEX. FAM. CODE ANN. § 154.306(3). Spear contends that the amount

awarded to Narciso was unsupported by the record because historically she earned more

than him; he also takes issue with the fact that Narciso did not testify concerning her

current net monthly resources. However, Narciso did not testify concerning current

wages because, as the record very clearly indicates, Narciso is not currently employed;

Narciso once earned $130,000 a year, but she was fired from her position because of all

the time off she took to help C.J.N.-S. and to transport her to medical appointments and

surgeries. Narciso claims that she has not been able to find another job yet.

       Regarding the fourth factor, Narciso testified that she has performed extensive

research to find financial resources that C.J.N.-S. might qualify for. See TEX. FAM. CODE
                                             9
ANN. § 154.306(4). However, she testified that they have not been able to find anything.

She applied for various government benefits, including Social Security disability insurance

and Supplemental Security Income, but C.J.N.-S. was never approved.

       In summary, the uncontroverted evidence establishes that Narciso is the one

paying for most, if not all, of C.J.N.-S.’s medical bills and living expenses. The record

demonstrates that C.J.N.-S. is incapable of self-support and requires substantial care in

her daily living. The record further reflects that Spear is currently employed; meanwhile,

Narciso is unemployed because of the amount of time she has dedicated to taking care

of C.J.N.-S. We conclude that the trial court considered evidence on all four factors and

did not abuse its discretion in the amount of support it awarded to Narciso. See Worford,
801 S.W.2d at 109. The evidence is legally and factually sufficient to support the amount

of support the trial court awarded. See Stucki, 222 S.W.3d at 119; Boyd, 131 S.W.3d at

611. We overrule Spear’s third issue.

                                     III. CONCLUSION

       We affirm the trial court’s judgment.


                                                               NORA L. LONGORIA
                                                               Justice


Delivered and filed the
19th day of April, 2018.




                                               10